Case 1:20-cv-08682-LLS Document 12 Filed 04/28/21 Page 1 of 7

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DistRICT OF New Yore&?! #°2 28 py 9, « P

Fatimazoéhra Nouinou

 

 

Fill in above the full name of each plaintiff or petitioner.

20

Case No. CV 8682 [LLS]

 

-against-

Peter Dennis Read Smith

 

 

 

 

Fill in above the full name of each defendant or
respondent.

DECLARATION

1- Opposition to Judge Stating Plaintiff's Case Fila Sprawling and her Husband's Mantal Hoalth; She submitted a Tidy Organized Case Fife and her Husband is Not mentaity ill.

 

2- Piaintif's Request of a Judge who Focuses on Her Case Involving Espionage by a Disloyal American Bribed by @ Foreign Dictator Nation; a Mattar of U.S. National Security.

 

Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant's
Motion for Summary Judgment.”

L Fatimazohra Nouinou , declare under penalty of perjury that the

 

following facts are true and correct:

In the space below, describe any facts that are relevant to the motion or that respond to a court
order. You may also refer to and attach any relevant documents.

First Request in This Motion:

 

Motives: Plaintiff is proceeding Pro Se and in forma pauperis [IFP].

Plaintiff who is New York Citizén, states a Claim against Peter Dennis Read Smith wno is
Massachusetts Citizen unde ral Law: rt has Diversity Jurisdictio r Matter.
Defendant violated Plaintiff's Rights, discriminating against her in her Work in the UN in

 

 

violation of Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, 42 U.S.C. § 1981.

 

Rev. 6/30/16

 

 

 
Case 1:20-cv-08682-LLS Document 12 Filed 04/28/21 Page 2 of 7

United States District Court Fatimazdéhra Nouinou vs Peter Dennis Read Smith
Southern District of New York Case No.: 20-CV-8682 [LLS]
Motion to Correct Order to Amend and Change Judge 28 April 2021

Defendant -who is a Citizen of the United States- Spied on the Plaintiff who has been a Political
Asylum Applicant in United States against Morocco that invaded her Homeland the former
International Tangier and threatened her as the only Tangier National who worked at the UN
for about 20 years.

On 30 March 2021, the Court issued Order to Amend, due to the presence -in the First
Amended Complaint- of the Second Defendant, alien and foreign National, which destroys
diversity jurisdiction, and stating that the Plaintiff's First Amended Complaint was ‘sprawling’.
The word sprawling means ‘spreading out over a large area in an untidy or irregular way’.

The Plaintiff would like to bring to the attention of the Court that she has hand delivered her -
First Amended Complaint on 22 [Not 26] January 2021 when she arrived few minutes after the
closure of the Pro Se Intake Office at the Building on 40 Foley Square; it was the day of her filing
deadline. She was requested by the Court Security of the Building on 40 Foley Square to stamp
her First Amended Complaint with all its Annexes and hand deliver it to the Security of the
Building on 500 Pearl Street where she also stamped her First Amended Complaint with all its
Annexes, then placed it in an envelope together with all its Annexes that she had prepared
attentively, alone without attorney, in an organized and tidy manner, labelling each annex in
conformity with the related paragraph in her submitted first amended complaint statement,
indicating her full name and her case number, and numbering the pages of her first amended
complaint statement, doing so carefully with extreme attention to details.

The Security Officers in both Buildings of 40 Foley Square and 500 Pearl Street, and who
chatted with the Plaintiff, witnessed how diligently she spent adequate time in stamping her
case file documents one by one, how she inserted all her case file into the envelope that she
labeled with her full name and her case number.

The plaintiff would like to inform the Court that she would cancel any kind of project before
delivering it anywhere in a sprawled way; let alone to a Court in the United States of America,
the Country of Freedom and Justice that she believes in. in fact, organizing files has been a skill
of the plaintiff and for which she has been praised since she was in kindergarten.

The plaintiff would fike the Court to know that she would have preferred to be notified of any
existing irregularity in the presentation of her case for her to apologize on time and rearrange
her file, instead of being defamed in a public order that she is unorganized and untidy; a habit
that has never been part of her personality as she always cares more about her holy worldwide
reputation and her sacred name that she gave to her husband and will give to her children.

The Plaintiff would like to let the Court know that writing a comment of sprawling about her

presentation of documents in a public court document would be a harm to her mainly that she
was not informed of any investigative process taken by the court to find out when and how the

Page 2

 

 

 
Case 1:20-cv-08682-LLS Document 12 Filed 04/28/21 Page 3 of 7

United States District Court FAtimazéhra Nouinou vs Peter Dennis Read Smith
Southern District of New York Case No.: 20-CV-8682 {LLS]|
Motion to Correct Order to Amend and Change Judge 28 April 2021

Plaintiff indeed delivered her case file carelessly without tiding and/or organizing it; a fact that
would have been checked, communicated to her and confirmed before issuing a public order.

Concerning the length of pages exceeding 800, with utmost respect to the Court Ruling
Procedures, mainty complying with Rule 8 of the Federal Rules of Civil Procedure, the Plaintiff
would like to assure the Court that she had no intention whatsoever to overwhelm the Court
with extra paperwork. Her target was and is to furnish the Court with entire truth, sufficient
evidence and enough facts that are all interrelated and which all led to the source of conspiracy
against her by Moroccan Government that plotted a plan to harm and attack her as a Femaie
international Employee. Her aim was and is to document the true occurrences of events.

Also, in Order to Amend dated 30 March 2021, the Court stated that the Plaintiff's husband has
mental health issues. It is Not true. The Plaintiff's husband has been enduring pain and anguish
due to the unbearable trauma that he was exposed to as a U.S. Citizen Child born, abandoned
and abused physically and morally overseas while the American Consulate that he used to visit
as an American Kid together with his kidnappers and abusers, recklessly mishandled his status
and never interviewed him alone in order to find out where, how and with whom he was living,
whether he used to go to the American School where he never enrolled in, and whether he was
benefitting from his child allowance that his abusers illegally took and misused for themselves.

The Plaintiff included this private detail and personal information in her Case to demonstrate -
as a valid fact- how devil the plot plan of Peter Dennis Read Smith as an American Citizen was in
order to extend his harassment and intimidation to her husband after Peter Dennis Read Smith
had received Bribes from the Government of Morocco where her husband could have been put
in an Orphanage and could have been sexually abused as an American Child, same Government
which had threatened her for having worked in UN Peacekeeping and then faunched an attack
to harm and get her out of her UN Job after she became an Asylee in America against Morocco.

The Plaintiff would appreciate it if the Court would understand that the Public does Not need to
know this sensitive exclusive life damage that her husband has been a victim of, which was the
tack of monitoring American Children born and raised overseas by U.S. Consulate as U.S. Citizen
Kids overseas can be exposed to sexual exploitation and abuse, same as other countries’ kids.

Requested Action:

The Plaintiff requests the Court to modify its Order to Amend dated 30 March 2021 in order to:
1- Include accurate facts about when and how Plaintiff's case file was presented by her to the
Court Security and how it reached Court Desks and the Judge. Cameras in both Lobbies of both

Buildings on 40 Foley Square and 500 Peari Street could be verified to look at how the Plaintiff
was taking care of her Case File before presenting it to the Court with trust and confidence.

Page 3

 

 

 
Case 1:20-cv-08682-LLS Document 12 Filed 04/28/21 Page 4 of 7

United States Districe Court Fatimazéhra Nouinou vs Peter Dennis Read Smith
Southern District of New York Case No.: 20-CV-8682 [LLS]
Motion to Correct Order to Amend and Change Judge 28 April 2021

2- Correct the fact that the Plaintiff's Husband has mental health issues because he is Not
mentally il; he has been suffering pain and anguish due to his traumatized childhood as an
American Citizen Born, Abandoned and Abused physically and morally overseas. What should
have been mentioned in the Order is that Harassment and Intimidation of Peter Dennis Read
Smith to the Plaintiff's Husband at his workplace outside her workplace -after he had cut her
UN employment contract causing her a job loss and insulted her of Psycho- affected his health.

Second Request in this Motion:
Motives: Defendant carried out an Espionage Mission for Morocco which paid him Bribes.

Defendant had worked as the Special Assistant to the former Moroccan Assistant Secretary-
General of United Nations and who was sued in this Court for having spied on American Citizens
for Morocco while receiving payment from Qatar. Defendant fled United States to Hungary.

The Court -for years - has had in its Docket Alarming Cases implicating the United Nations
Breach of Law and Order in the United States, but Immunity impedes the Court proceedings
with any litigation and/or prosecution involving United Nations Secretary-General and several
United Nations Officials despite the harm they cause to our world and our humanity globally.

The Plaintiff is diligently pursuing Justice in her Case while Campaigning to become the First
Woman Secretary-General of United Nations in 2022, using her very limited own finances. Her
request for Nomination has been submitted to UN General-Assembly, UN Security Council, her
Country of Citizenship Turkey, her Motherland Spain and her Country of Residence USA. She
communicated with the U.S. Congress her request for her Taxation requirement being a Citizen
of New York and a U.S. Taxpayer. Her name as a Candidate has been mentioned in the Press.

Should the Plaintiff be elected UN Secretary-General, she will take the lead in studying together
with the U.S. Congress and World Leaders the International Organizations Immunities Act, the
Convention on UN Privileges and Immunities, the UN-US Agreement and the McCarran Act, as
well as other UN related Law, and find a way to hold the UN accountable for its crimes against
humanity, punishing those who commit corruption, fraud and espionage in USA and worldwide.

Employing Disloyal Americans at the UN has been taking place since the appointment of the
First UN Secretary-General Trygve Lie in 1946, and whose General Counsel Abraham Feller -U.S.
Citizen- committed suicide by jumping out of the window of his apartment here in New York.

The UN has come under the U.S. Government Scrutiny since the Conviction of the American
Alger Hiss for Perjury related to Espionage for the Soviet Union when he worked as an Acting
Secretary-General of United Nations at the first convening of the UN in San Francisco in 1945.
Anyhow, World Dictators have been getting away with their Criminal Schemes in this Blessed Land.

Page 4

 

 

 

 
Case 1:20-cv-08682-LLS Document 12 Filed 04/28/21 Page 5 of 7

The Conspiracy of Foreign Nationals on American Soil has been noticed since the

 

Assassination of Two Great Leaders of Our Century: The 35th American President Jean

 

   

both of them remains a mystery until today. ]

 

In 1971, the CIA called Details provided in 1971 about the Controversial Military Records
of the Fourth UN Secretary-General Kurt Waldheim “Unimportant’.

 

 

In 1987, after he had spent Ten {10} years living in New York and leading the United

 

Nations, The U.S. Department of Justice and the U.S. Department of State announced
evidence that an investigation conducted by the U.S. Justice Department’s Office of

 

 

Special investigations [OSI] establishing that Kurt Waldheim participated in Nazi Crimes.
And hé became the First UN Secretary-General and Head of State to be deciaréd a
Persona Non-Grata and be n.U.S. Watchlist.

 

 

Requested Action:
The Plaintiff requests the Court to change the Judge ruling on her Case because she

 

matters and personal circumstances of the Plaintiff, her Husband and her Family, while

who received Bribes from a Dictator Foreign Nation in order to carry out Spying Activities
on UN Employee Asylee in United States and Wife of U.S. Citizen; these elements make

 

Peter Dennis Read Smith who fled USA to Hungary, a Threat to U.S. National Security.

 

The Plaintiff would like to extend her grati to the Court for its Consideration of her

 

Motion and remains at the disposal of the Court for any inquiry related to her motion.
Attach additional pages and documents if necessary.

 

 

 

 

 

28 April 2021 , .

Executed on (date) Signature

Fatimazohra Nouinou

Name Prison Identification # (if incarcerated}

45 Tudor City Place, Apt 1202 New York NY 10017
Address City State Zip Code
347 401 1576 nouinou_usa@ yahoo.com
Telephone Number (if available) E-mail Address (if available}

Page 5S

 
a Case 1:20-cv-08682-LLS Document 12 Filed 04/28/21 Page 6 of 7 Annex I

 

‘Trudeau of Canada, ‘The poticy bries.

* “Scores of Chinese and foreign companies producing ‘well-known global brands’ may be
involved in human trafficking, forced labour and other human rights abuses in China’s _
Xinjiang region, a UN working group said on Monday, calling more attention to an issue
that Beijing is increasingly on the defensive about,” the South China Morning Post reports.

 
   

+ Anew person, Fatima Nouinou, has = her application as a candidate for UN
secretary-general, as the selection process is underway for the 2022-2026 term. (Officially,
only Guterres is a candidate so far.)

* Here’s a good summary of the recently ended Commission on the Status of Women’s
conference, by Stéphanie Filion, for the Friedrich Ebert foundation.

 

The president of the UN General Assembly, Volkan Bozkir, on screen in New York City,
meeting US Secretary of State Blinken, beamed in from Washington, March 20, 2021.
FREDDIE EVERETT/STATE DEPARTMENT

Tuesday, March 31

: “Inger Andersen, the executive director of the United Nations Environment Program,
has been working from Copenhagen since March 2020 — away from the agency’s
headquarters in Nairobi for 2 year.” Maurizio Guerrero reporis for PassBlue on the
potentially symbolic effects of the UN agency's head not being physically in the country,

_ despite the pandemic.

+ Spokesperson’s briefing: At the General Assembly session on Syria, Guterres reiterated
his call for a negotiated political settlement, per Security Council Resolution 2254. He
urged several steps to combat the growing humanitarian crisis in Syria and ending the 10-
year war, including allowing free, fair elections and addressing the plight of detainees.
“Despite the UN's massive response in Syria and across the region, more humanitarian
access is required to those in need,” he said. “A large-scale cross-border response for an
additional 12 months remains essential to save lives.”

+ Relatedly, the pledging conference in Brussels for Syrian humanitarian aid garnered $4.4
billion to assist millions of Syrian refugees and internally displaced persons this year, as
the civil war entered its second decade this month, VOA reports.

 

hitos://www.passblue.com/2021/04/02/americas-blinken-visits-t...personality-on-womens-rights-new-secretary-general-applicants/ 4/2/21, 8:04 PM
Page Saf?
 

Case 1:20-cv-08682-LLS Document 12 Filed 04/28/21 Page 7 of 7 ~~

Annex 2
never been a non-male is insane and a disgrace.”

At least three women, from civil society and the UN itself, have publicly
declared their candidacies this year: Arera Akanksha, an auditor who has
worked at the UN for four years. She has asked for the endorsement of her

ma Mouinou, who is a Turkish
citizen, is another applicant, as is Emma Reilly, an Irish-British citizen who
calls herself a “protest candidate” and is a UN human-rights law expert working
in Geneva.

 

“In Latin America in general, there is more interest and, I think, it is because of
the (principle of] regional rotation,” Andrea Venzon, the other founder of
Forward, said about possible women candidates. When it comes to possible
successors to Guterres this year, he added, “the Latin American region seems
more friendly to the idea.”

So, who are the potential candidates being mentioned in the informal polls in
the Latin American-Caribbean political system?

* Michelle Bachelet, 69, was the first woman president of Chile, from 2006
to 2010 and from 2014 to 2018, after serving as a health minister and a defense
minister — the first Latin American woman to serve in the latter post. In 2011,
she was appointed as the first executive director of UN Women, an agency
created to promote women’s and girls’ rights globally. She has been the UN high
commissioner for human rights, based in Geneva, since September 2018.

Bachelet, who is also a physician, lived in exile for a long period with her
mother, Angela Jeria Gomez, after they were tortured in 1975 in a detention
center in Santiago; two years earlier, Bachelet’s father, Alberto Arturo Miguel
Bachelet, a Chilean brigadier general, was imprisoned by the Augusto Pinochet
regime and tortured daily, dying of a heart attack in prison in 1974.

As the UN’s top human-rights official, Bachelet has been critical of Israeli
policies and actions, which led to a confrontation with the Trump

in Xinjiang Province as well as the mass [cllings in Tigray, Ethiopia. Her
criticisms have been considered mild by the global human-rights community
when compared with that of her immediate predecessor, Zeid Ra’ad Al Hussein
of Jordan, who did not purstie a second term given the animosity he stirred up,
specifically from the United States. Bachelet was also not tavored by the Trump
administration, but Guterres overrode those objections and chose her for the
Geneva post. Bachelet could encounter resistance from China if she decides to
run for secretary-general, given her criticism of the Xi Jinping regime on the
Uighurs. China and the other permanent members of the UN Security Council
— Britain, France, Russia and the US — ultimately decide who gets the UN post.

° Alicia Bércena is a 69-year-old Mexican administrator who, except for an
early post at a now-closed ministry of the Environment, Natural Resources and

 

 

 

 
